DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 24-25 have been considered but are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s Response:
(I) Applicant’s arguments 1: Applicant’s arguments page 6, recites, “Furthermore, in rejecting "monitoring the active BWP of a subset of the plurality of active secondary cells, wherein the active BWP of each of the subset of the plurality of active
secondary cells is not configured with a search space," as was previously recited in unamended claim 1, the Examiner asserts that Figure 26 and paragraphs [0461] to [0463] of Jeon teach "where, the UE performs activation and deactivation of Scell using RRC messaging which does not require the need for search space to be configured". See Id.”....
(i) Examiner’s Response 1: The Examiner respectfully disagrees. Jeon teaches, in para [0309]-[0310] and para [0460]-[0461], teaches monitoring of active BWP, where for SCell which may not have CSS (common search space). Hence said argument is not persuasive.

(II) Applicant’s arguments 2: Applicant’s arguments page 6-7, recites, “Applicant respectfully submits that, to the contrary of what 1s asserted m the Office Action, nowhere in the cited paragraphs, or any other section of Jeon, is it described that a
UE performs BWP switching that does not require the need for search space to be configured for the active BWPs. As a matter of fact, the cited paragraphs do not even include the phrase "search space".
(ii) Examiner’s Response 2: The Examiner respectfully disagrees. Jeon teaches, in para [0459]-[0461], where teaches BWP switching for activated Scell, where for SCell which may not have CSS (common search space), para [0309]. Therefore, the BWP switching for Secondary cell the BWP is not configured with a search space. Hence the argument is traversed.
(III) Applicant’s arguments 3: Applicant’s arguments page 7, recites, “Lastly, the Examiner concedes that Jeon fails to teach "each of the one or more cell group
indicators is associated with one configured cell group composed of the one or more secondary cells," as was previously recited in unamended claim 1. The Examiner, however, states that Wu, in paragraph [0067], teaches the aforementioned limitation by stating "the frequency-domain information or the frequency-domain identifier information may include at least one of following: a frequency identifier (such as 5 GHz), a bandwidth range (such as 20 MHz), a Bandwidth Part (BWP) identifier such as BWP 1, a cell identifier such as a serving cell 1, and a cell group identifier such as a Master Cell Group (MCG) or a Secondary Cell Group (SCG)."
(iii) Examiner’s Response 3: The Examiner respectfully disagrees. Jeon does not explicitly teach; however, Wu teaches, para [0067], [0100] and para [0123], where, cell group identifier is associated with a secondary cell group. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to use “each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells” taught by Wu into Jeon in order to perform interference cancellation. Therefore, the applicant’s arguments are not persuasive. Hence the rejections are maintained.
All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 2021/0167930 A1, using the priority of PRO 62/587,800 filed on Oct 27, 2017, hereinafter, “Jeon” further in view of Wu et al. (US 2020/0374890 A1), hereinafter, “Wu”.
Regarding claims 1, Jeon teaches: A method by a user equipment (UE) for power saving {para [0326], “support for a single scheduling DCI to trigger active BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state (which may comprise ON duration and when inactivity timer is running when C-DRX is configured)”}, the method comprising: receiving, from a special cell, a bandwidth part (BWP) switching message in Downlink Control Information (DCI) {para [0465]-[0466], where, “a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP”}; 
switching an active downlink (DL) BWP of each of plurality of active secondary cells from a first BWP to a second BWP after receiving the BWP switching message {fig 25 and fig 26, para [0460]-[0469], where, in para [0465]-[0469], where, the UE receives DCI indication BWP switching in a secondary cell}; and 
monitoring the active BWP of a subset of the plurality of active secondary cells {fig 25-26, para [0460]-[0461], where, UE may keep monitoring a plurality of BWPs in a Scell}; wherein: the active BWP of each of the subset of the plurality of active secondary cells is not configured with a search space {fig 26, para [0461]-[0463], where, the UE perform activation and deactivation of Scell using RRC messaging which does not require the need for search space to be configured, para [0309], “for SCell which may not have CSS (common search space)”}, 
the BWP switching message is an inter-cell BWP switching message {fig 25-26, para [0461]-[0463], where, BWP switching message (RRC messaging) in the Scell, i.e., intra-cell messaging”, further para [0330]-[0331]}, 
the inter-cell BWP switching message includes one or more cell group indicators to indicate BWP switching of associated one or more cell groups {fig 12A-C, para [0330]-[0331], where, “scheduling DCI for BWP switching may be configured per BWP group, in which an active BWP in the group may be switched to any other BWP in the group”}, and 
Jeon does not explicitly teach: each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells.
Wu teaches: each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells {para [0067], where, “the frequency-domain information or the frequency-domain identifier information may include at least one of following: a frequency identifier (such as 5 GHz), a bandwidth range (such as 20 MHz), a Bandwidth Part (BWP) identifier such as BWP 1, a cell identifier such as a serving cell 1, and a cell group identifier such as a Master Cell Group (MCG) or a Secondary Cell Group (SCG)”}.  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to use “each of the one or more cell group indicators is associated with one configured cell group composed of the one or more secondary cells” taught by Wu into Jeon in order to perform interference cancellation.
	Regarding claim 24, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define BWP switching in the Scell, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Jeon discloses the memory, non-transitory computer-readable media and the processor.
Regarding claims 21 and 25, Jeon discloses: wherein the special cell includes a primary cell (PCell) or a primary secondary cell (PSCell) to the UE {fig 3 and fig 8, para [0173] and para [0174],  where, “pTAG comprises PCell, and an sTAG comprises SCell1”}.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461